Title: John Trumbull to John Adams, 8 Dec. 1785
From: Trumbull, John
To: Adams, John


          
            
              Sir
            
            

              Hartford

              Decr. 8th. 1785.
            
          

          I must apologize for delaying to acknowlege the honour of your
            letter of the 28th. of April which I received by the hand of
            your Son. I had the pleasure of an hour’s interview with him, & from the proofs
            he gave in that time of his native genius, his literary improvements, & his just
            observations on the various parts of Europe, thro’ which he has travelled, I could not
            but regret that I had not a farther opportunity of cultivating his acquaintance.
          I feel myself highly flattered by your favourable opinion of the
            Pamphlet I sent you. As I have in contemplation a correction of that production, to
            accompany a miscellaneous publication of all my former poetical essays, if from your
            regard for the literary reputation of America, You can think the subject
            worth so much attention, I should esteem myself greatly obliged, if You would hint to me
            the passages, in which you have observed an inequality, which from the nature of the
            plan, can be amended by a correction.
          I am still more flattered by your opinion, that I could succeed in
            the higher veins of Poetry; though I am conscious, that I could never support the
            Sublime or Pathetic Style, even to my own satisfaction, in any attempt of considerable
            length. But were my genius equal to such a performance, as You recommend, I am precluded
            from it by want both of leisure & health. My Father, though possessed of an
            Estate considered as independant in Connecticut, was never disposed to lessen his
            Inventory for the sake of my happiness: and I have ever been nearly as dependent on my
            profession for a support, as though I had no future expectations. A violent attack on my
            constitution about Six years ago, has left me ever since subject to nervous complaints,
            from which though I have been gradually recovering, I fear I shall verify the
            observation, that an Hypocondriac, tho’ he may live till himself & all his
            friends are tired of his existence, can never regain a competent share of health or
            spirits.—
          But tho’ from these & other reasons I must decline such a
            work, as your partial favour advises, I beg leave to recommend to your friendly
            attention, a production in a similar way, which, if not calculated on the Plan of a
            regular Epic Poem, is written in the same style. Mr. Joel
            Barlow, one of my particular Friends, with whose character, You must probably be
            acquainted, has for several years been employed in writing a Poem, entitled, The Vision
            of Columbus. The work is now finished for the press, & a Copy of it will be
            forwarded to Mr. Humphrys by the same Pacquet as this
            Letter. He proposes to publish the work in London. It is designed to do honour to our
            Country. It will be submitted to your Perusal, & I believe You will be of
            Opinion, that many parts of it have not been excelled in Sublimity since the days of
            Milton. The obvious difficulties in publishing such a work to advantage in America have
            determined him to send it to Europe. He will probably assign the Copy-right to some
            Gentleman in London to be sold after the publication of one Impression, a part of which
            he proposes to receive to satisfy his American Subscriptions. Colo. Humphrys will inform You of the measures that may be taken. I should be very
            happy, if in any manner, consistent with propriety, You could afford your assistance
            & encouragement to the Publication of the Poem, & your recommendation of
            it to the Public; as Mr. Barlow’s circumstances lay him
            under some disadvantages in procuring its publication, & render its success an
            object of consequence to his fortune, as well as his reputation.
          Tho’ a stranger to the works of the celebrated Abbe de Mably, I
            cannot but lament the loss of a writer, so respectable for Independence of spirit,
            & literary reputation; & I feel from your reputation an increased
            curiosity to become acquainted with his writings—I am happy to hear of your favorable
            reception at the British Court, & with every friend of our Country, wish You the
            highest success in the objects of your mission, with every share of personal honor
            & felicity
          With the greatest Respect, I have / the honour to be, / Sir Your
            most Obedient / humble Servant

          
            
              John Trumbull
            
          
        